Citation Nr: 0121741	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-23 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1997, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado, which, in part, granted the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating), effective from February 6, 1997.  The veteran, by 
and through his representative, has perfected a timely appeal 
as to the effective date assigned for the award of the TDIU 
rating.

On February 10, 1998, the Board entered a decision denying 
the veteran's claim of entitlement to an effective date 
earlier than February 6, 1997, for the assignment of a TDIU 
rating.  The veteran, in turn, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
("the Court").  By an Order, dated September 20, 2000, the 
Court vacated the February 1998 decision by the Board, and 
remanded the matter for action consistent with the Court's 
order.  A copy of the Court's order has been placed in the 
claims folder. 


FINDINGS OF FACT

1.  By a rating decision of July 1971, the RO granted the 
veteran's claim of entitlement to service connection for a 
low back disability, and a 20 percent evaluation was 
assigned.

2.  In May 1996, the veteran filed a new claim for an 
increased rating in excess of 20 percent for residuals of a 
herniated nucleus pulposus with hemilaminectomy on the right 
at L4-5, which was granted by the RO in a July 1996 rating 
decision, and a 40 percent schedular rating was assigned 
(effective from May 1996).

3.  The veteran was furnished notice of the July 1996 rating 
decision and of his appellate rights; however, the veteran 
did not initiate an appeal of the July 1996 RO determinations 
with respect to the level of disability or the effective date 
assigned.

4.  In February 1997, the RO received from the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.

5.  By a rating decision, dated in June 1997, the RO assigned 
a 60 percent schedular rating for the veteran's service-
connected low back disability, and granted an award of a TDIU 
rating, effective from February 6, 1997.

6.  The veteran was informed of the June 1997 rating decision 
by a VA letter of notification, dated in June 1997.  He 
subsequently initiated an appeal by filing a notice of 
disagreement that disputed only the February 1997 effective 
date assigned for the award of the TDIU rating, and; 
following the issuance of a statement of the case, he 
completed the same by filing a timely substantive appeal.

7.  The evidence of record demonstrates that as of August 1, 
1996, the veteran was and continues to be unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected low back disability.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 1996, for an 
award of a total disability rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter, "VCAA"), have been 
complied with during the pendency of this matter.  By virtue 
of the rating decision and Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, and lay evidence necessary to substantiate the 
veteran's claim.  In a VA letter, dated in February 1997, the 
veteran and his representative were specifically notified of 
the information and evidence that VA would obtain, and the 
evidence that he was expected to provide in support of his 
claim.  Moreover, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Indeed, it appears that all evidence identified by the 
veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained VA medical records, 
and the veteran has submitted other information and lay 
evidence in support of his claim.  Further, the RO has 
provided the veteran with an examination in April 1997.  In 
addition, by a VA letter of November 2000, the veteran's 
representative was provided the opportunity to present 
additional argument and evidence in support of this appeal, 
but no response was received.  Thus, under the circumstances 
in this case, the VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of the VA's resources is 
not warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C. § 5103A, 5107).

Factual Background

The RO, by a rating action in July 1971, granted service 
connection for residuals of a herniated nucleus pulposus with 
hemilaminectomy on the right at L4-5.  A 20 percent 
evaluation was assigned.  This rating remained in effect for 
many years.

The veteran submitted a claim for an increased rating in 
excess of 20 percent for his service-connected back 
disability, which was received by the RO on May 9, 1996.  He 
wrote:  

This is a new claim for re-evaluation of 
my service-connected spinal disc 
condition.  I continue to do the 
exercises I have to do but my condition 
continues to worsen.  I have shooting 
pains down my right leg & some toes that 
I cannot move due to the disc problems.  
I have been seen at VAMC Denver for my 
back.

The evidence reviewed by the RO in conjunction with this new 
claim for increase includes records pertaining to outpatient 
treatment at the VAMC at Denver from December 1992 to June 
1996.  This evidence reflects, in relevant part, that a nerve 
conduction study was performed in December 1992.  This study 
indicates that the veteran reported a 2-year history of non-
insulin dependent diabetes mellitus, and complaints of 
parathesias of the right foot with no known injury.  The 
impression was of findings consistent with diffuse multifocal 
sensory motor peripheral neuropathy without evidence of 
subicula denervation; and the large "AMP MVAP" noticed at 
the right L5-S1, innervate muscles was consistent with 
reinnervate, most likely from prior lumbosacral 
radiculopathy.  The December 1992 study also indicated that 
no new subicula denervation was noticed on this examination.

VA outpatient records, dated between February 1993 and May 
1996, show that the veteran received regular treatment for an 
upper respiratory infection (bronchitis and rhinitis), 
uncontrolled diabetes mellitus, and paresthesias of the right 
lateral foot.  These records reflect that upon VA outpatient 
examination on May 14, 1996, the veteran related that he had 
been ill with bronchitis, which was resolving with 
antibiotics.  He complained of pain and numbness in the 
lateral aspect of the right foot.  He explained that the foot 
felt swollen, but that it was not; and that his foot symptoms 
had been present for several month and had recently become 
worse.  Physical examination revealed that the right foot was 
warm and pink, but no edema was detected.  The pedal pulses 
were two plus, and there was a decreased pin prick sensation 
in the lateral aspect of the right foot.  Flexion of the foot 
produced pain behind the right knee.  The assessment included 
paresthesias of the right lateral foot, and uncontrolled 
diabetes mellitus.

A medical certificate, dated June 4, 1996, discloses that the 
veteran was seen in triage with subjective complaints of cold 
symptoms.  The objective finding was a cough for a month with 
white sputum, and no fever or sweats.  The triage assessment 
was of a sore throat, and screening was planned.  The history 
and physical section of the medical certificate reflects that 
the veteran complained of a cough for two months, which was 
productive white phlegm.  He had post nasal drip, but he had 
no sinus pressure or cardiovascular symptoms.  Reportedly, 
his fasting blood sugar (FBS) was 254 for two months, and his 
insulin was increased two weeks previously.  This section 
further reflects that the veteran self-treated his cough, two 
months ago, with antibiotics; that his cough was better in 
three days; and that now his symptoms were back with a 
duration of five weeks.  Also, this section contained a 
notation of heavy work, noting that the veteran had been off 
work for two months secondary to the above.  Following 
physical examination, the resulting diagnostic assessments 
were of an upper respiratory infection and poorly controlled 
diabetes.  The veteran's service-connected back disability 
was not listed as a diagnostic impression.  (The Board notes 
that the July 1996 rating decision does not contain a 
complete and accurate report of this medical certificate).

A magnetic resonance imaging (MRI) of the lumbar spine, dated 
June 4, 1996, was interpreted as showing status post right L5 
laminectomy.  At L5-S1, there was evidence of disk 
desecration with central and right central herniation of the 
nucleus pulposus effacing the right ventral aspect of the 
cauda equina, as well as the right S1 nerve root; and 
peripherally enhancing tissue above the right S1 root 
compatible with granulation tissue within the epidural space.  
At L4-5, there was disk desecration with midline herniation 
of the nucleus pulposus associated with bulging of the 
annulus fibrosus; and secondary foraminal compromise of the 
right likely effacing the right L5 nerve root.  At L3-4, 
there was disk desecration with midline herniation of the 
nucleus pulposus; and generalized bulging of the annulus 
fibrosus with bilateral foraminal compromise presently 
effacing both L4 nerve roots.  At L2-2, L1-2, and T12-L1, 
there was no disk herniation or significant foraminal 
compromise.  The impression was of extensive spondylosis at 
L3, L4, and L5, with disk herniation as noted above.

Based upon a review of the evidence described above, the RO, 
in its July 1996 rating decision, granted an increased 
schedular rating from 20 percent to 40 percent for the 
veteran's service-connected back disability (recharaterized 
as residuals of a herniated nucleus pulposus with 
hemilaminectomy on the right at L4-5, and with herniation at 
L3-4 and L5-S1), and assigned an effective date of May 9, 
1996.  The veteran was informed of this rating decision and 
of his appellate rights by a VA letter dated August 1, 1996.  
The record does not indicate that the veteran or his 
representative initiated an appeal as to either the level of 
the disability rating or the effective date assigned in the 
July 1996 rating decision.

On February 6, 1997, the RO received the veteran's 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  In this formal 
application, the veteran indicated that he had last worked 
full-time in May 1995, and that he had become too disabled to 
work in February 1996.  The veteran noted on that form that 
he had completed one year of college; that he had training in 
a foundry (i.e., welding, trucking, and mechanics), tree 
transplanting, and in construction; and that he had worked in 
tree transplanting from February 1985 to May 1995.  He also 
indicated that he had tried to obtain employment in January 
1997, as a truck driver, an equipment operator, and as a 
maintenance worker.

In support of this formal claim for a TDIU rating, VA 
outpatient treatment records dated between June 13, 1996 to 
February 5, 1997, were received.  These records reflect that 
the veteran was seen in August 1996, with a history of having 
experienced chronic low back pain for more than twenty years.  
He reported that his back condition started to get worse 
about 11/2 to 2 years earlier.  He denied any specific injury.  
He related that his back had been even worse the last weeks, 
and that he had gone to the VA emergency room.  He complained 
of shooting pain, from the posterior thigh to the bottoms of 
his foot, near the toes.  Following an examination the 
assessment was of probable disc.  In October 1996, the 
veteran reported intermittent low back pain secondary to disc 
herniation.  It was noted that he had been referred by the 
spine clinic to physical therapy.  An undated report reflects 
an assessment of peripheral neuropathy and herniated nucleus 
pulposus.  In December 1996, the veteran continued to 
complain that he had a long history of low back pain, which 
he had treated with Motrin.  He indicated that he had chronic 
back pain, which was 8/10 and decreased to 5/10 with Motrin.  
He was given a lumbar steroid epidural treatment.

In statements, dated in March 1997, the veteran maintained 
that he had applied for other types of jobs, but explained 
that such was futile because of his constant back pain.  He 
further indicated that he has been unable to work due to the 
symptoms associated with his low back disability.

In March 1997, the veteran's former employer submitted a VA 
Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits.  This form 
indicates the veteran began working with the employer in 
January 1985, and last worked in March 1995.  His occupations 
were listed as a mechanic, office worker, truck driver, and 
machine operator.  The reason for the veteran's termination 
of employment was listed as back and foot pain since March 
1995.

In April 1997, the veteran was afforded a VA examination.  
The examiner indicated reviewing the claims file.  The 
examiner noted that following the veteran's in-service 
surgery, the veteran had done reasonably well until the 
previous year, in which he had increasing problems with his 
back.  In August 1996, the pain became quite severe, 
requiring the veteran to go to bed for approximately three 
months; and that he eventually was able to function somewhat 
after that period of time.  The examiner described the 
veteran's occupational status, noting that the veteran has 
worked in manual labor, intensive types of work, over the 
course of the last 30 years.  However, according to the 
examiner, the veteran has not been able to work in his usual 
and customary work since August 1996, due to chronic low back 
pain and right leg pain.  The examiner stated that the 
attempts to control the pain with steroid injections in the 
lumbosacral spine had been unsuccessful.

Following the examination in April 1997, the pertinent 
diagnoses were of a history of herniated nucleus pulposus 
with right hemilaminectomy, L5, as described, and recurrent 
herniated nucleus pulposus, L3-l4, L4-L5 and L5-S1.  There 
was evidence of nerve root compression with concurrent 
radiculopathy of the right sciatic nerve.  The examiner 
commented that the veteran would be limited to working with 
his hands.  He would not be able to work with his back.  He 
was able to sit for approximately 35-40 minutes, at which 
time he would need to move to avoid significant stiffness and 
pain in the lumbosacral spine.  He was able to walk short 
distances (less than 100 yards).  According to the examiner, 
the veteran's employment activity would be dependent upon 
continued control of his lumbosacral spine pain.

By a rating decision, dated in June 1997, the RO increased 
the schedular rating for the veteran's low back disability to 
60 percent, and also granted a TDIU rating.  The effective 
date assigned for each of these awards was February 6, 1997.  
The veteran was notified of these determinations and of his 
appellate right in June 1997.  In July 1997, the veteran, by 
and through his representative, filed a notice of 
disagreement (NOD), wherein he contended that he was entitled 
to an effective date earlier than February 6, 1997, for the 
award of the TDIU rating.  Following the issuance of a 
Statement of the Case in August 1997, the veteran perfected a 
timely appeal as to the effective date assigned for the TDIU 
rating.

Analysis

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. 
§ 4.19.  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (2000).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to an earlier effective 
date.  The veteran has made several arguments related to the 
effective date assigned for his award of a TDIU rating, 
including that his claim for an increased rating for a back 
disability, which was received by the RO in May 1996, should 
be construed as a claim for a TDIU rating.  Specifically, he 
argues that because a claimant is presumed to be seeking the 
maximum benefit, and because he did not specify whether such 
claim was an increased schedular rating or TDIU or both, the 
May 1996 claim for increase should be presumed to include all 
allowable benefits, namely a TDIU rating.

Contrary to the veteran's argument, a review of the record 
discloses that while the veteran wrote in the May 1996 
statement that he was filing a "new claim for re-evaluation 
of [his] spinal disc condition," he never indicated within 
the content of this same statement that he could not work or 
was unable to work due to his service-connected condition.  
Instead, he specifically stated that his condition 
"continue[d] to worsen" due to the symptomatology 
associated with his back condition.  In this context, the 
veteran listed his symptoms as shooting pains, which radiated 
down into the right leg and toes, and noted that he could not 
move due to his disc problems.  In fact, there was nothing 
appearing in the May 1996 statement that would suggest to the 
RO that it was to review a claim for a TDIU rating.  See 
Colayong v. West, 12 Vet. App. 524, 540 (1999) (A claim for a 
TDIU rating is premised on whether the disabled person is 
unemployable as a result of a service-connected disability, 
and not on whether there has been a worsening of that same 
service-connected condition).  Therefore, considering the 
actual words and the context in which they were written, the 
Board determines that the May 1996 statement identified only 
a claim for an increased-schedular rating in excess of 20 
percent for the service-connected back disability, and thus 
did not include a claim for a TDIU rating.

Similarly, while the VA must read a veteran's claim and the 
evidence in a liberal manner to identify and adjudicate all 
reasonably raised claims, EF v. Derwinski, 1 Vet. App. 324, 
326 (1991), a review of the record does not show that the 
veteran raised a claim for a TDIU rating or a claim that 
could be construed as an informal claim for a TDIU rating at 
the time of the July 1996 rating decision, or at any time 
prior to February 1997.  It is of controlling significance 
that during that time the veteran's only service-connected 
disability was that of a back condition, which was increased 
from 20 percent to 40 percent disabling.  Moreover, the 
record contains no statement from the veteran offering a link 
between his service-connected back condition and his 
employment status.  Although a June 1996 VA medical 
certificate indicates that the veteran had been off work for 
a period of two months, this same medical certificate clearly 
discloses that such factors affecting his ability to work at 
that time were due to symptoms attributable to an upper 
respiratory infection and poorly controlled diabetes mellitus 
(which are nonservice-connected conditions).  Indeed, the 
record does not reflect evidence that indicated 
unemployability due to a service-connected disability.  Nor 
does it reflect that the veteran met the rating-percentage 
requirements of 38 C.F.R. § 4.16(a), or that he might 
otherwise be eligible for consideration under 38 C.F.R. 
§ 4.16(b).  Cf. Roberson v. Principi, No. 00-7009, slip op. 
at 8-10 (Fed.Cir. May 29, 2001) (The requirement in 38 C.F.R. 
§ 3.155(a), for an informal TDIU claim, is met when the 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability); Norris v. West, 12 Vet. App. 413, 421 
(1999) (An increased rating claim includes a reasonably 
raised claim for TDIU when a veteran's schedular rating meets 
the minimum criteria of section 4.16(a), and there is 
evidence of current service-connected unemployability).  As 
such, there was no evidence in, or submitted with, the May 
1996 claim which the RO could construe as "evidencing a 
belief in entitlement" to a TDIU rating.  See 38 C.F.R. 
§ 3.1(p); see also 38 C.F.R. § 3.155(a).  Consequently, under 
the particular facts of this case, the Board determines that 
a claim for a TDIU rating was not reasonably raised in 
connection with the May 1996 claim, or expressly communicated 
to the RO prior to February 1997. 

Consistent with the above analysis, the RO adjudicated the 
May 1996 claim for an increased-schedular rating, and not a 
claim for TDIU, in a July 1996 rating decision.  In that 
decision, the RO increased the schedular rating for the 
veteran's service-connected back condition from 20 percent to 
40 percent disabling, effective from May 9, 1996.  The RO 
notified the veteran of these determinations and of his 
appellate rights by a letter dated in August 1996.  The 
veteran did not disagree with the level of disability or the 
effective date assigned by that rating action, and; as a 
result, the June 1996 rating decision, which was engendered 
by the May 1996 increased-schedular rating claim, was not 
appealed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103 (2000); see also 38 C.F.R. § 3.160(d) (defining a 
"finally adjudicated claim").

The record discloses that the next communication received 
from the veteran was in February 1997, when he submitted his 
Application for Increased Compensation Based on 
Unemployability.  The RO construed this formal application as 
an original claim for a TDIU rating.  See 38 C.F.R. 
§ 3.160(b) (2000); see also 38 U.S.C.A. § 5101(a) (West 
1991).  The date of receipt of the veteran's TDIU claim was 
on February 6, 1997.  This is the date that the VA received 
the veteran's application claiming that he was totally 
disabled due to his service-connected back condition, and 
that this same condition prevented him from securing or 
following substantially gainful occupation.  See, e.g., 
Colayong v. West, 12 Vet. App. at 531 (explaining that an 
increased-schedular rating and a TDIU rating are governed by 
different legal criteria and involve different 
considerations).  See generally Routen v. West, 142 F.3d 
1434, 1441-1442 (Fed.Cir. 1998) (implicitly holding that 
where a law or regulation sets forth a different basis for 
entitlement to a benefit, a new claim is created along with a 
new entitlement to a remedy).  As discussed above, the record 
does not indicate that the veteran applied for a TDIU rating 
prior to February 1997.

Crucially, the Board must emphasize that the issue of an 
increased-schedular rating for the service-connected back 
condition was the subject of an unappealed rating decision by 
the RO in July 1996.  In this regard, the RO determined that 
the evidence on file at that time supported an increased-
schedular rating to 40 percent for the service-connected back 
condition.  As reflected by the record, the veteran did not 
initiate an appeal of the July 1996 rating decision following 
written notification in August 1996.  38 U.S.C.A. §§ 5104, 
7105(a)-(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201 (2000).  Thus, the effective date for a later 
increase in the 40 percent rating must be determined in 
relation to a new claim for increased compensation.  See 
Suttmann v. Brown, 5 Vet. App. 127, 136, 138 (1993) 
(explaining that a TDIU claim based on facts different from a 
prior unappealed claim for increase is a new claim).  In 
other words, since the RO's unappealed rating decision in 
July 1996 is determinative, as a matter of law, that the 
evidence then before it did not show entitlement to increased 
compensation in excess of 40 percent, the veteran is 
"collaterally estopped from relitigating the same issue 
based upon the same evidence, albeit for a different 
purpose."  Hazen v. Gober, 10 Vet. App. 511, 520 (1997).  
Therefore, any later award of increased compensation, as to 
the schedular rating and a TDIU rating, must be based upon a 
new claim, and; if the claim is granted (as occurred when the 
RO subsequently granted a 60 percent rating for the service-
connected back disability and a TDIU rating in the June 1997 
rating decision), the effective date for the increase may not 
be based solely upon the evidence considered in the prior 
unappealed decision.  Id. at 521.

Taking into consideration this judicial construction and 
applying the "exception" to the general rule, as set forth 
in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the 
Board must determine whether it was "factually 
ascertainable" that the veteran was unable to maintain 
substantially gainful employment due to his service-connected 
back condition within the one-year period preceding the date 
of receipt of his TDIU claim; that is one year prior to 
February 6, 1997.  And, if not, then the general rule as set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
will be for application in this case.

Here, the record reflects that the relevant evidence on file 
during the one-year preceding February 1997, was the reports 
pertaining to diagnostic studies and outpatient treatment 
provided by the VA during the period from December 18, 1992, 
to June 4, 1996.  These medical data were considered as the 
basis for the assignment of the 40 percent schedular rating 
for the veteran's service-connected back condition in the 
unappealed rating decision of July 1996.  To this extent, the 
Board is collaterally estopped from viewing that evidence any 
differently from the way it had been reviewed by the RO in 
July 1996.  See Hazan v. Gober, supra.  For this reason, 
these medical data cannot provide the sole basis for a rating 
in excess of 40 percent for the service-connected back 
condition, specifically a TDIU rating, within the one-year 
preceding February 6, 1997.  Id.

Notably, pursuant to the Court's holding in Hazen, the 
assignment of an effective date during the one-year prior to 
February 1997, may be based on the consideration of new 
evidence and evidence before the RO at the time of the 
unappealed rating decision in July 1996.  Id. at 520-522.  
For instance, in the February 1997 application for a TDIU 
rating, the veteran indicated that he had become too disabled 
work in February 1996.  According to information provided a 
former employer in March 1997, the veteran last worked in 
March 1995, because of back and foot pain.  Nevertheless, 
according to the occupational history provided by the veteran 
at a VA outpatient examination in June 1996, he had been off 
work for two months due to nonservice-connected conditions.  
This occupational history, which was provided by the veteran 
(in June 1996), clearly indicates that he was employed and 
able to work during the period prior to April 1996.  Thus, in 
assessing the credibility and probative value of this 
conflicting information, the Board attaches significant 
probative value and credibility to the more contemporaneous 
statement made during the June 1996 examination.  This is so 
because, unlike the later-dated information provided in 
February and March 1997, the June 1996 statement was not made 
for pecuniary purposes, and was made to a physician for the 
purpose of diagnosis and treatment.  See generally Fed. R. of 
Evid. 803(4) (Statements made to a physician for purposes of 
diagnosis and treatment are trustworthy because of a 
patient's strong motivation to be truthful); Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993) (Fed. R. of Evid. may be 
used as a persuasive source of authority).

However, there is evidence in the claims file that factually 
demonstrates entitlement to a TDIU rating as early as August 
1996, within the one year preceding the February 6, 1997, 
claim for TDIU.  In this context, during the VA examination 
conducted in April 1997, the examiner commented that the 
veteran he had been unable to perform his usual and customary 
work since August 1996, due to chronic low back pain and 
right leg pain, and that the attempts to control the 
veteran's pain with steroid injections in the lumbosacral 
spine were unsuccessful.  The Board notes that in August 
1996, the veteran related that the symptoms referable to his 
back had recently become worse.  The outpatient treatment 
records, dated between August and December 1996, reveal that 
the veteran continued to complain of chronic low back pain 
associated with disc herniation, peripheral neuropathy, and a 
herniated nucleus pulposus, for which he received lumbar 
steroid epidural treatment.  The comments expressed by the VA 
examiner in April 1997, to the effect that the veteran had 
not worked since August 1996 corroborate the other evidence 
of record, and are consistent with the occupational history 
provided by the veteran during the June 1996 VA outpatient 
examination.  The Board determines, accordingly, that August 
1, 1996, is the proper effective date for the award of a TDIU 
rating, as this date is within one year prior to receipt by 
the VA of the claim for TDIU.  Accordingly, the appeal is 
granted.




ORDER

An effective date of August 1, 1996, for an award of a total 
disability rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
provisions governing the award of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

